October 13, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                             ELBERT JOHNSON, Appellant

NO. 14-10-00757-CV                        V.

               CITY OF BELLAIRE AND ROSA LARSON, Appellees
                             ____________________
       This cause, an appeal from the judgment in favor of appellees, CITY OF
BELLAIRE AND ROSA LARSON, signed May 17, 2010, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

       We order appellees, CITY OF BELLAIRE AND ROSA LARSON, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.